DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

The drawings are objected to because connection points of the Fig 5A are not shown; for instant a line 110 being crossed a line between resistor R1 and R2 and it is needed a dot to show an intended connection and please do the same for Fig 5A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tansley et al. (hereinafter, Tansley) (US 20090027125 A1) in view of Werking (US 10587234 B2).
Regarding claim 1, Tansley (Fig. 7) teaches a circuit, comprising: a gain control circuit which includes circuit 100, 102 and wherein the gain control circuit being connected to an amplifier 5 except the amplifier include an instrumentation amplifier which includes at least two amplifier being connected to outputs.
Werking (Fig. 6) teaches an instrumentation amplifier circuit which includes amplifiers 82 and 84 being connected between inputs and outputs.
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to have implemented the amplifier circuit of Tansley with the teaching of Werking because in any practical implementation of Tansley a known construction technique such as disclosed by Werking would haven obvious to be employed.
Accordingly, as an obvious consequence above, the commination further teach an instrumentation amplifier (see Fig. 6 of Werking); and the gain-control circuit coupled to the instrumentation amplifier and configured to control a gain to one of a plurality of possible gain values based on gain-selection signals received at a plurality of gain-selection inputs (see plurality selection signal from DAC 102 as shown in Fig. 7 of  Tansley); and a common mode voltage corresponding to input signals received at a 
Regarding claim 10, the combination teaches all of the limitations as discussed above in claim 1 except for the gain-control circuit consumes 10 percent or less of a total power consumed by the circuit.
However, the selection/setting of the particular characteristics of wherein the gain-control circuit consumes 10 percent or less of a total power consumed by the circuit is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select or set the gain-control circuit consumes 10 percent or less of a total power consumed by the circuit since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claims 11 & 12, the combination teaches all of the limitations as discussed above in claim 1 except for the limitations as cited in claims 11 & 12. However, Claims 11 & 12 are rejected in the same manner as discussed above in claim 10.

Allowable Subject Matter

Claims 13-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 13-20 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-9 call for among others, the gain-control circuit includes: a common-mode extractor circuit configured to determine the common mode voltage (VcM) from the input signals; an inner controlled resistor circuit including a bank of resistors, the gain of the instrumentation amplifier corresponding to a resistance of the bank of resistors; and a gain decoder circuit configured to output a plurality of resistor-control signals to control the resistance of the bank of resistors based on the common mode voltage from the common-mode extractor circuit and the gain-selection signals at the plurality of gain- selection inputs.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHIEM D NGUYEN/           Examiner, Art Unit 2843                                                                                                                                                                                             
/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843